717 N.W.2d 328 (2006)
475 Mich. 907
CITY OF SOUTH LYON and South Lyon Treasurer, Plaintiffs-Appellees,
v.
OAKLAND COUNTY DRAIN COMMISSIONER, Defendant-Appellant.
Docket No. 130179. COA No. 254571.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*329 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.